Citation Nr: 1126385	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  08-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral knee disabilities, to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1951 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

Procedural history

The Veteran's original claim of entitlement to service connection for bilateral knee disabilities was denied in a June 1994 rating decision.  The Veteran subsequently filed to reopen his claim; the denial was confirmed and continued in the March 2008 rating decision.  The Veteran disagreed with the decision and perfected his appeal by filing a timely [VA Form 9] in December 2008.

In November 2009, the Veteran presented sworn testimony during a personal hearing in Nashville, Tennessee, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In a January 2010 Board decision, the claim was reopened and remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denial in a June 2010 supplemental statement of the case (SSOC).  

In August 2010, the Board again remanded the Veteran's claim for further development.  A SSOC was issued in April 2011.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The competent medical evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral knee disabilities and his military service.

2.  The competent medical evidence of record does not support a finding that the Veteran's currently diagnosed bilateral knee disabilities are proximately caused or aggravated by the Veteran's service-connected lumbar spine disability.


CONCLUSIONS OF LAW

1.  Bilateral knee disabilities were was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 105, 1110, 116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The bilateral knee disabilities are not proximately due to, or the result of, a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010);38 C.F.R. § 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for bilateral knee disabilities, which he contends were incurred in and/or aggravated by his military service.  The Veteran has alternately contended that his bilateral knee disabilities are due to his service-connected lumbar spine disability.  See, e.g., the November 2009 Board hearing transcript.

In the interest of clarity, the Board will discuss certain preliminary matters.  The Board will then render a decision.


Stegall concerns

In August 2010, the Board remanded the case in order for VBA to provide the Veteran with VCAA notice pertaining to the secondary service connection claim and to obtain outstanding VA treatment records.  The claim was then to be readjudicated.

The record indicates that the requisite VCAA letter was provided to the Veteran in August 2010.  Also, the outstanding VA treatment records have been obtained and associated with the claims folder.  As indicated above, a SSOC was issued in April 2011.  Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist. The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claims.  As part of this notice, VA is to specifically inform a veteran and a veteran's representative, if any, of which portion, if any, of the evidence is to be provided by a veteran and which part, if any, VA will attempt to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant, but not mentioning who is responsible for obtaining such evidence, did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied.  The Veteran was informed of the evidentiary requirements for service connection in letters dated January 2008 and August 2010.  The VCAA letters indicated that in order for service connection to be granted there must be evidence of (1) an injury in military service or a disease that began in or was made worse during military service, or that there was an event in service that caused an injury or disease; (2) a current physical or mental disability shown by medical evidence; and (3) a relationship between the disability and an injury, disease, or event in military service.  As indicated above, the August 2010 VCAA letter provided notice of the requirements for establishing secondary service connection.

Crucially, the RO informed the Veteran of VA's duty to assist him in the development of his claim in the January 2008 and August 2010 VCAA letters.  Specifically, the letters stated that VA would assist the Veteran in obtaining relevant records such as all records held by Federal agencies to include service treatment records or other military records, and medical records from VA hospitals.  With respect to private treatment records, the letters informed the Veteran that VA would request such records, if the Veteran completed and returned the attached VA Form 21-4142, Authorization and Consent to Release Information.  The letters also notified the Veteran that he would be afforded a VA examination if necessary to make a decision on his claim.

The Board recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service connection claim."  Here, complete VCAA notice was not provided until August 2010, years after the March 2008 RO decision that is the subject of this appeal.  Crucially, the Veteran's claim was readjudicated in the April 2011 SSOC, after he was provided with the opportunity to submit additional evidence and argument in support of his claim and to respond to the VCAA notice.  Therefore, the essential fairness of the adjudication was not affected.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may be cured by a new VCAA notification followed by a readjudication of the claim].  The Veteran has pointed to no prejudice or due process concerns arising out of the timing of the VCAA notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran was provided with appropriate notice pursuant to Dingess in the January 2008 and August 2010 VCAA letters.

As there is no indication that there exists any evidence which could be obtained to affect the outcome of this case, no further VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating it.  The evidence of record includes the Veteran's statements, service treatment records, and VA and private treatment records.

The Veteran was afforded a VA examination as to the pending claim in April 2010.  The medical opinion included in the April 2010 VA examination report reflects that the VA physician thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered an opinion which appear to be consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion].  The Board therefore concludes that the VA medical opinion is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2010).  He has retained the services of a representative and, as indicated above, he testified at a personal hearing before the undersigned.

Relevant law and regulations

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when they are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Analysis

The Veteran has asserted entitlement to service connection for bilateral knee disabilities on both direct and secondary bases.  Accordingly, the Board will address the issue on both theories of entitlement.  

As to Shedden/Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with osteoarthritis of the bilateral knees.  He also had knee replacement surgery on his left knee and is diagnosed with degenerative joint disease and chondromalacia patella of the right knee.  See, e.g., the letter from T.M. dated January 2009; see also the VA examination report dated April 2010.  Accordingly, Shedden/Wallin element (1) is satisfied.

With respect to Shedden element (2), in-service disease or injury, the Board recognizes that an August 1961 annual flying class III examination documented a 6cm. scar to the left knee "(laceration 1947)."  However, the Veteran's service treatment records are pertinently absent any documentation of a musculoskeletal injury to the right or the left knees.  The Board recognizes that the Veteran has maintained that he developed knee problems while in the military service.  The Board has considered the Veteran's statements and has no reason to disbelieve his contentions of knee symptomatology as the Veteran is generally competent to testify to symptomatology, such as pain and swelling.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), [lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge].  Accordingly, the Board finds that element (2) is arguably met.

The Board notes, however, that the Veteran's service treatment records are pertinently negative for any diagnosis of right or left knee arthritis during service.  Moreover, there is no indication that any such arthritis or degenerative joint disease manifested within the one year presumptive period after service.  Indeed, the earliest right or left knee disability of record was documented in June 1992.  As such, the presumption set forth in 38 C.F.R. § 3.309(a) is not for application.  

With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for a lumbar spine disability.  As such, Wallin element (2) is also met.

Turnng to the crucial Shedden/Wallin element (3), the competent medical evidence of record demonstrates that the Veteran's currently diagnosed bilateral knee disabilities are not related to his military service or to his service-connected lumbar spine disability.  Specifically, as to the issue of direct service connection, the April 2010 VA examiner interviewed and examined the Veteran, reviewed the Veteran's complete claims folder including service treatment records, and concluded that the bilateral knee disability "is not likely to have been (less than 25 percent probability) caused by or a result of military duties."  He explained, "[t]he Veteran did not injure his knee in the military, nor did he receive [any] treatment for either knee.  His first symptoms occurred nearly twenty years after his military discharge, and after more than fifteen years of working at the Post Office."  The examiner continued, "[t]he right knee findings are very consistent with age.  The left knee did have degenerative joint disease without history of specific injury when he was about sixty.  Many people who have not injured a knee, and who have not been in the military, nor worked for the post office have required total knee replacement because of degenerative joint disease in their sixties."  He concluded, "[t]he military, nor any of his service connected disorders is not likely to have been a contributing cause."  As to the issue of secondary service connection, the April 2010 VA examiner further opined, "[t]here is not a shred of evidence that his bilateral knee condition is attributable to, nor aggravated by, any of his service-connected disabilities."

The Board assigns the April 2010 VA examination report significant probative weight as it appears to have been based upon a thorough review of the record and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Moreover, the VA examiner indicated that his opinion "is based on a review of the records as noted, and on [the Veteran's] history and physical examination.  It is also based on medical training, experience, and expertise."  Additionally, the conclusions rendered by the VA examiner appear to be consistent with the Veteran's medical history which does not document diagnosed disability of either the right or left knees for years after the Veteran's military service.

The Veteran has not submitted a medical opinion to contradict the conclusions of the April 2010 VA examiner.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).


To the extent that the Veteran or his representative is contending that the currently diagnosed bilateral knee disabilities are related to the Veteran's military service or his service-connected lumbar spine disability, the Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Veteran's lay reports of current disability are supported by the clinical evidence.  However, at issue in this case is whether there is competent evidence linking his current disability to in-service bilateral knee symptomatology or to his service-connected lumbar spine disability.  In this regard, neither the Veteran nor his representative is competent to comment on medical matters such as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his representative in support of the claim are not competent evidence of a nexus between current disability and military service, or the service-connected lumbar spine disability.

To the extent that the Veteran is contending that he has had a left or right knee disability on a continuous basis since service, the Board is of course aware of the provisions of 38 C.F.R. § 3.303(b), discussed in the law and regulations section above.  In Savage v. Gober, 10 Vet. App. 488 (1997), the Court noted that while the concept of continuity of symptomatology focuses on continuity of symptoms, not treatment, the lack of evidence of treatment may bear upon the credibility of the Veteran's current assertions of a continuity of symptomatology.  While competent to report observable symptoms such as pain and swelling, the Veteran is not competent to report that his perceived symptoms during service and thereafter were manifestationsof a chronic disability such as osteoarthritis or degenerative joint disease.  In this regard, the Board observes that the Veteran's contention of related bilateral knee symptomatology continually since service is contradicted by the findings of the April 2010 VA examiner who specifically considered the Veteran's reports of continuing knee symptomatology during service and thereafter in rendering his negative nexus opinion.

In Voerth v. West, 13 Vet. App. 117, 120-21 (1999), the Court held that in order to award service connection 38 C.F.R. § 3.303(b), there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent.  Such evidence is lacking in this case.  Continuity of symptomatology after service is therefore not demonstrated.

Accordingly, Shedden/Wallin element (3) is not met, and the Veteran's claim fails on this basis.

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral knee disabilities on both direct and secondary bases.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a bilateral knee disability is denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


